DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Testa, Jr. (US-4,477,972) in view of Michaud, Jr. (US-4,793,646).
 	Testa, Jr. shows a roofing tool that is capable of grasping or maneuvering a roll of paper comprising a handle (8A,8B), a grip (9), a tubular portion (8C) integrally coupled to the lower end of the handle such that the tubular portion (8C) includes a curve (see Fig. 4), and a skid plate (5,5A) coupled to the lower surface of the tubular portion and is “configured” to being dragged along a support surface while transporting a load.  The Testa, Jr. handle is not disclosed as being telescopically adjustable as called for in the above claims.
	However, Michaud, Jr. shows it old and well known to create a telescopic handle on a tool for selectively extending the reach of a user depending on the task at hand.  The Michaud, Jr. handle comprises discrete connection points and a cooperating, manually-operable lock (30) to releasably secure telescopically slidable handle segments in various extended or retracted positions.  A rubberized handgrip (23) with finger indentations is mounted on the free end of the handle.
.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert (US-2,693,935) in view of Michaud, Jr. (US-4,793,646).
 	Halbert shows a tool that is capable of handling certain sized rolls of roofing paper comprising a handle (20) that fits within a hollow or tubular portion (14,12,16) having two arcuate bends.  A skid plate (28) is mounted to the rear surface of the tubular portion and follows the generally convex curvature thereof.  Halbert’s handle (20) does not show a handgrip and is not disclosed as being telescopically adjustable.
 	However, as pointed out above, Michaud, Jr. shows it old and well known to create a telescopic handle on a tool for selectively extending the reach of a user depending on the task at hand.  The Michaud, Jr. handle comprises discrete connection points and a cooperating, manually-operable lock (30) to releasably secure telescopically slidable handle segments in various extended or retracted positions.  A rubberized handgrip (23) with finger indentations is mounted on the free end of the handle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the handle of Halbert’s tool as a telescopically adjustable member with a rubberized handgrip, similar to that shown in the Michaud, Jr. patent, so that the tool could be extended or collapsed to accommodate users of various heights.  It is pointed out that the resulting tool would be configured or capable of handling a roll of paper sized similarly to the log (A) depicted in Figures 1, 2, 6, and 7 of the Halbert patent.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert in view of Michaud, Jr. as applied to claims 1, 2, 4, and 5 above, and further in view of Su (US-2014/0145127).
 	The resulting handle of the modified Halbert tool, as presented above in section 3, would not include measuring indicia as called for in claim 3 of the instant application.
	However, Su shows a tool having a telescopic handle wherein measuring indicia (24) are printed on a surface of one of the telescopic handle segments.
	It would have been obvious to a person having ordinary skill in the art to print measuring indicia on the surface of at least one of the telescopic handle segments of the modified Halbert tool, as taught by Su, so that a user could conveniently measure the diameter of the article to be handled or the dimensions of any other object involved in the task at hand.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbert in view of Michaud, Jr. and Su as applied to claims 1-5 above, and further in view of Lickey (US-3,615,073).
 	The distal end of Halbert’s tubular portion is not disclosed as having a flattened portion as called for in claims 6 and 8.
 	Lickey shows a lifting tool comprising a tubular member (20) having a flattened portion (22) on its distal end to assist in prying under a heavy object.
	It would have been obvious to one of ordinary skill in the art to provide a flattened end portion on the tubular portion of the modified Halbert tool, as taught by Lickey, in order to better pry under a heavy load resting on the ground.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flitton (US-5,176,487) shows an embodiment (see Fig. 5) of a tool for handling a heavy cylindrical load.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/26/2022